                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11     FABIAN JOHNSON,                                      Case No. 17-cv-05688-SK (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              WRIT OF HABEAS CORPUS AD
                                  13              v.                                          TESTIFICANDUM
                                  14     CHIU, et al.,
                                  15                     Defendants.

                                  16

                                  17      It is hereby ordered that the Clerk of the Court issue a Writ of habeas Corpus ad Testificandum

                                  18   for the person FABIAN JOHNSON, Prisoner No. 17663824/SF #586311, whose place of custody

                                  19   and jailor are set forth in the order attached hereto, as the presence of the said person is necessary at

                                  20   the settlement conference proceedings on July 31, 2019, at 10:00 a.m. in the above entitled case.

                                  21

                                  22      IT IS SO ORDERED.

                                  23      Dated: July 30, 2019

                                  24                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26
                                  27

                                  28

                                       ORDER – No. 17-cv-05688-SK (LB)
